               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 ASUA BUIE,

                               Plaintiff,

 v.                                                     Case No. 19-CV-76-JPS

 ARAMARK COMPANY, CO BRAD,
 MILWAUKEE COUNTY, MICHAEL
 HAFFEMANN, ASSISTANT
                                                                      ORDER
 MICKENZIE, LT. REEVES, LT.
 MILLIENEA, SGT. WILLIAMS, and
 SGT. BLUE,

                               Defendants.


       Plaintiff, an inmate proceeding pro se, filed a complaint under 42

U.S.C. § 1983 alleging that his civil rights were violated. (Docket #1). This

matter comes before the Court on Plaintiff’s petition to proceed without

prepayment of the filing fee, or in forma pauperis. (Docket #2). Plaintiff has

been assessed and has paid an initial partial filing fee of $18.00. See 28 U.S.C.

§ 1915(b).

       The Court must screen complaints brought by prisoners seeking

relief against a governmental entity or an officer or employee of a

governmental entity. 28 U.S.C. § 1915A(a). The Court must dismiss a

complaint or portion thereof if the prisoner has raised claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from

such relief. Id. § 1915A(b).
       A claim is legally frivolous when it lacks an arguable basis either in

law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams,

490 U.S. 319, 325 (1989); Gladney v. Pendelton Corr. Facility, 302 F.3d 773, 774

(7th Cir. 2002). The Court may, therefore, dismiss a claim as frivolous where

it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Neitzke, 490 U.S. at 327; Gladney, 302 F.3d at

774. “Malicious,” although sometimes treated as a synonym for “frivolous,”

“is more usefully construed as intended to harass.” Lindell v. McCallum, 352

F.3d 1107, 1109 (7th Cir. 2003) (citations omitted); accord Paul v. Marberry,

658 F.3d 702, 705 (7th Cir. 2011).

       To state a cognizable claim under the federal notice pleading system,

the plaintiff is required to provide a “short and plain statement of the claim

showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary for the plaintiff to plead specific facts and his statement need only

“give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)); see Christopher v. Buss, 384

F.3d 879, 881 (7th Cir. 2004). However, a complaint that offers “labels and

conclusions” or “formulaic recitation of the elements of a cause of action

will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550

U.S. at 555). To state a claim, a complaint must contain sufficient factual

matter, accepted as true, “that is plausible on its face.” Id. (quoting Twombly,

550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550

U.S. at 556). The complaint allegations “must be enough to raise a right to




                                  Page 2 of 8
relief above the speculative level.” Twombly, 550 U.S. at 555 (citation

omitted); Christopher, 384 F.3d at 881.

       In considering whether a complaint states a claim, courts should

follow the principles set forth in Twombly by first, “identifying pleadings

that, because they are no more than conclusions, are not entitled to the

assumption of truth.” Iqbal, 556 U.S. at 679. Legal conclusions must be

supported by factual allegations. Id. If there are well-pleaded factual

allegations, the Court must, second, “assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Id.

       To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must

allege that: 1) he was deprived of a right secured by the Constitution or laws

of the United States; and 2) the deprivation was visited upon him by a

person or persons acting under color of state law. Buchanan-Moore v. Cty. of

Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Vill. of N. Fond

du Lac, 384 F.3d 856, 861 (7th Cir. 2004)); see also Gomez v. Toledo, 446 U.S.

635, 640 (1980). The Court is obliged to give the plaintiff’s pro se allegations,

“however inartfully pleaded,” a liberal construction. See Erickson v. Pardus,

551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

       At all times relevant to his complaint, Plaintiff was incarcerated at

the Milwaukee County House of Correction. (Docket #1 at 2). He alleges

that he was assigned to work in the kitchen for eight hours per day, six days

per week. Id. He performed this work for Aramark Company (“Aramark”),

a private company with which his prison contracted for the provision of

food service. Id. Plaintiff was not paid for his work; instead, he was

informed that that he would receive one day off of his sentence for each

week of work. Id. at 3.




                                  Page 3 of 8
       On December 19, 2018, Sergeant Williams went to Plaintiff’s dorm

and announced that two work hours would be taken from every inmate in

the dorm because meal trays in the kitchen had not been cleaned. Id. Then,

either because of the uncleaned trays or because of some other misconduct,

the sergeant instituted a disciplinary action against Plaintiff and one day of

credit was taken from him. Id. Plaintiff complains that he was not given a

copy of a violation report informing him of the rule he violated, he was not

given a hearing (and he did not waive his right to have one), he was not

given the option of calling witnesses or presenting any evidence, and he

was not allowed to appeal. Id. at 3–4. Plaintiff filed a grievance and was told

that the matter of his disciplinary action was not grievable. Id. at 4.

       On these allegations, Plaintiff seeks to bring a claim under the Fair

Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq., and a due process

claim under the Fourteenth Amendment. See (Docket #1 at 9–10). For his

FLSA claim, Plaintiff argues that the minimum wage provision of the FLSA

requires the prison, or Aramark, to compensate inmate workers in the form

of wages and benefits. Id. at 9. For his due process claim, Plaintiff argues

that he was deprived of a property interest, one day of good-time credit,

without any process, including a hearing and the opportunity to present

evidence. Id. at 10.

       Neither of these claims are viable. First, prison and jail inmates are

not covered by the FLSA. Bennett v. Frank, 395 F.3d 409, 410 (7th Cir. 2005).

The Seventh Circuit has explained that

       [p]eople are not imprisoned for the purpose of enabling them
       to earn a living. The prison pays for their keep. If it puts them
       to work, it is to offset some of the cost of keeping them, or to
       keep them out of mischief, or to ease their transition to the
       world outside, or to equip them with skills and habits that


                                  Page 4 of 8
       will make them less likely to return to crime outside. None of
       these goals is compatible with federal regulation of their
       wages and hours.

Id. In other words, Plaintiff’s prison can put him to work for little or no

compensation without violating the FLSA. The fact that Plaintiff’s work was

supervised by staff from a private company with which the prison

contracted for kitchen services does not change this result. Cf. id. at 409

(“[P]risoners are not employees of their prison, whether it is a public or a

private one.”). Plaintiff’s FLSA claim must be dismissed.

       His due process claim must be dismissed as well, but for a different

reason: it is barred by the Heck favorable-termination rule. In Heck v.

Humphrey, the Court held that “in order to recover damages for [an]

allegedly unconstitutional conviction or imprisonment, or for other harm

caused by actions whose unlawfulness would render a conviction or

sentence invalid, a § 1983 plaintiff must prove that the conviction or

sentence has been reversed on direct appeal, expunged by executive order,

declared invalid by a state tribunal authorized to make such determination,

or called into question by a federal court’s issuance of a writ of habeas

corpus.” Morgan v. Schott, 914 F.3d 1115, 1120 (7th Cir. 2019) (quoting Heck

v. Humphrey, 512 U.S. 477, 486–87 (1994)). In other words, if the relief a

Section 1983 plaintiff seeks would “necessarily imply the invalidity of [his]

conviction or sentence,” Heck, 512 U.S. at 487, no Section 1983 claim accrues

until the plaintiff succeeds in invalidating the underlying conviction or

sentence.

       This rule applies in equal force in the prison-discipline context.

Edwards v. Balisok, 520 U.S. 641 (1997) (Section 1983 claim barred by Heck

where prisoner plaintiff alleged that his conduct hearing, which resulted in



                                Page 5 of 8
his loss of good-time credits, was unfair). When an inmate is found guilty

of a disciplinary violation, prison officials can apply sanctions including the

revocation of good-time credits, a sanction that has the effect of lengthening

the inmate’s term of confinement. The inmate must succeed in invalidating

the disciplinary sanction before he can bring a Section 1983 claim premised

on the alleged unfairness of the proceeding. Id. at 648; see also Morgan, 914

F.3d at 1119.

       Plaintiff alleges a due process violation in the disciplinary procedure

that led to the revocation of his good-time credit. A damages judgment for

Plaintiff would amount to a judicial determination that prison officials

infringed Plaintiff’s constitutional rights by not giving Plaintiff a hearing or

allowing him to call witnesses, rendering the proceeding unfair. Such a

judgment would straightforwardly imply the invalidity of Plaintiff’s

punishment, triggering Heck's favorable-termination rule. Morgan, 914 F.3d

at 1121. Before Plaintiff can come to court with a due process claim

regarding his good-time credit, he must successfully invalidate the

disciplinary sanction, either by appealing through state administrative

procedures if available, or by petitioning for relief under the federal habeas

corpus statute.

       Plaintiff’s due process claim will, therefore, be dismissed. However,

because it is at least theoretically possible that Plaintiff could later succeed

in overturning his disciplinary sanction by way of a habeas action or some

other avenue, the due process claim will be dismissed without prejudice.

See Morgan, 914 F.3d at 1122.

       Finally, the Court finds that allowing Plaintiff to amend his

complaint would be futile. He can allege no other facts at this time that

would make his claims viable. Therefore, this action will be dismissed.


                                  Page 6 of 8
       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepaying the filing fee (Docket #2) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that Plaintiff’s Fair Labor Standards

Act claim be and the same is hereby DISMISSED with prejudice;

       IT IS FURTHER ORDERED that Plaintiff’s Fourteenth Amendment

due process claim be and the same is hereby DISMISSED without

prejudice;

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED;

       IT IS FURTHER ORDERED that the agency having custody of

Plaintiff shall collect from his institution trust account the balance of the

$332.00 filing fee by collecting monthly payments from Plaintiff’s prison

trust account in an amount equal to 20% of the preceding month’s income

credited to Plaintiff’s trust account and forwarding payments to the Clerk

of Court each time the amount in the account exceeds $10 in accordance

with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by the

case name and number assigned to this action. If Plaintiff is transferred to

another institution, county, state, or federal, the transferring institution

shall forward a copy of this Order along with Plaintiff’s remaining balance

to the receiving institution; and

       IT IS FURTHER ORDERED that a copy of this Order be sent to the

officer in charge of the agency where Plaintiff is confined.

       The Clerk of the Court is directed to enter judgment accordingly.




                                    Page 7 of 8
Dated at Milwaukee, Wisconsin, this 28th day of October, 2019.

                          BY THE COURT:



                          _____________________________
                          J. P. Stadtmueller
                          U.S. District Judge




                        Page 8 of 8
